Filed 4/15/14 In re C.H. CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C. H., a Person Coming Under the                              B249577
Juvenile Court Law.
                                                                    (Los Angeles County
                                                                    Super. Ct. No. PJ49639)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

C. H.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Morton
Rochman, Judge and Robert Totten, Temporary Judge. (Pursuant to Cal. Const., art. VI,
§ 21.) Affirmed with instructions.
         Adrian K. Patton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews, and Analee
J. Brodie, Deputy Attorneys General, for Plaintiff and Respondent.
       The juvenile court sustained a petition alleging that appellant H C. possessed a
weapon on school grounds in violation of Penal Code section 626.10, subdivision (a)(1),
a felony. The court found that appellant was a person described by Welfare and
Institutions Code section 602, adjudged appellant to be a ward of the court, reduced the
offense to a misdemeanor and placed appellant on home probation.
       Appellant appeals from the order sustaining the petition and adjudging appellant to
be a ward of the court, contending the minute order listing the terms of his probation
incorrectly includes term number 28. Respondent agrees. We agree as well, and order
the term stricken. We affirm the juvenile court's order in all other respects.


                                            Facts
       On August 22, 2012, appellant was in a classroom at Sylmar High School. A
fellow student saw put him a knife in into a student storage drawer. Appellant’s teacher
looked into the drawer and found a folding knife. Appellant acknowledged that it was his
drawer. According to high school dean Tommy Elmore, appellant admitted that the knife
was his.
       At the adjudication, appellant denied he put the knife in the drawer, denied the
knife was his and denied telling Elmore the knife was his.




                                              2
                                         Discussion
       At the disposition hearing, the juvenile court announced the terms of probation by
number. The court read term 25, then next said, “28A, pay a fine of $10.” On the minute
order, terms 28 and 28A are checked. Term 28 reads: “Make reparation on all related
losses are determined by the Probation Officer, including a service charge as authorized
by 276(C) WIC.”
       A trial court’s oral pronouncement of the terms of probation control over the
clerk’s minute order. (People v. Farell (2002) 28 Cal. 4th 381, 384, fn 2; see also People
v. Gabriel (2010) 189 Cal. App. 4th 1070, 1073.) The entry of the terms in the minutes is a
clerical function and any discrepancy is presumed to be the result of clerical error.
(People v. Price (2004) 120 Cal. App. 4th 224, 242.)
       The reparation specified in term 28 is distinct from the restitution fine specified in
term 28A. The restitution fine is mandated by Welfare and Institutions Code section
730.6, subdivision (b)(2). There is no such mandate for reparations.
       Since the court did not impose term 28 at the dispositional hearing, we will order
that term stricken.




                                              3
                                         Disposition
       Term 28 of the June 10, 2013 minute order listing the terms of probation is ordered
stricken. The juvenile court’s order is affirmed in all other respects.


                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            MINK, J.*


We concur:




       TURNER, P. J.




       MOSK, J.




*     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                              4